DETAILED ACTION


This Office Action is response to the amendment filed on July 27, 2021.  Primary Examiner acknowledges Claims 1-21 are pending in this application, with Claims 1-6, 9-15, and 18-20 having been currently amended, and Claim 21 having been newly added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art made of record does not disclose or teach the features of independent Claim 1 and dependents having the specific structure and relationship as claimed including “a diffuser mounted to the mask body for diffusing the gas rearwardly to the nose and mouth of the patient” wherein the diffuser includes “a first nozzle within the diffuser body, communicating with the bore to direct a first portion of gas flow rearwardly in a first plume configured to direct the first portion of gas to the patient's mouth; and a second nozzle within the diffuser body, communicating with the bore to direct a second portion of gas flow rearwardly in a second plume directed towards a patient’s nostrils, wherein the first and second nozzles are configured whereby the first plume is more narrowly focused than the second plume”.
The prior art made of record does not disclose or teach the features of independent Claim 9 and dependents having the specific structure and relationship as claimed including “the mask body comprises a retainer that is configured to retain the diffuser to the mask body, whereby the diffuser body is slideably retained to the mask by the retainer wall for sliding along a linear path to selectively increase or decrease the space between the patient’s face and the diffuser”.
The prior art made of record does not disclose or teach the features of independent Claims 10 and 15 and dependents including “the outlet being configured to discharge a stream of gas into the interior of the diffuser body in a forward direction away from the patient’s face; a rebound chamber within the diffuser body having a rebound surface spaced apart from and opposed to the gas conduit outlet, the rebound surface being configured to rebound and reverse the direction of flow of at least a substantial portion of the gas stream exiting the conduit outlet from the forward direction to a rearward direction towards the patient’s face”.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785